 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:14-CR-43-GEB
12                                Plaintiff,
                                                        STIPULATION TO CONTINUE ADMIT-
13                          v.                          DENY/STATUS HEARING; [PROPOSED] ORDER
14   DANIEL ALLEN COATS,                                DATE: April 26, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17

18                                              STIPULATION

19          1.     By previous order, this matter was set for an admit-deny hearing or status conference on

20 April 26, 2019.
21          2.     Plaintiff, United States of America, by and through its counsel, Assistant United States

22 Attorney James Conolly, and defendant, Daniel Allen Coats, by and through his counsel, Jennifer

23 Mouzis, agree and stipulate to vacate the date set for the April 26, 2019 status conference, and to

24 continue it to May 31, 2019, at 9:00 a.m.

25          3.     The reason for this request is that Mr. Coats continues to experience difficulties with his

26 health, which have made it difficult for his counsel to speak with him about his charges, from both the
27 original petition and the Superseding Petition, and therefore to determine their course of action. As a

28 result of the new arrest on the Superseding Petition, and Mr. Coats’s ongoing medical issues, defense

      STIPULATION TO CONTINUE STATUS CONFERENCE;         1
30    [PROPOSED] ORDER
 1 counsel has had inadequate time with her client to prepare for the Admit-Deny/Status Hearing set for

 2 April 26, 2019, at 9:00 a.m.

 3         4.      The parties have conferred with the Probation Officer, and she has no objection to

 4 continuing this matter until May 31, 2019.

 5         5.      Accordingly, the parties respectfully request the Court adopt this stipulation and proposed

 6 order, and continue the status conference to May 31, 2019, at 9 a.m.

 7         IT IS SO STIPULATED.

 8
     Dated: April 24, 2019                              MCGREGOR W. SCOTT
 9                                                      United States Attorney
10                                                      /s/ James R. Conolly
                                                        JAMES R. CONOLLY
11                                                      Assistant United States Attorney
12
     Dated: April 24, 2019                              /s/ Jennifer Mouzis
13                                                      JENNIFER MOUZIS
14                                                      Counsel for Defendant
                                                        Daniel Allen Coats
15

16

17                                                  ORDER

18

19         IT IS SO FOUND AND ORDERED.

20         Dated: April 25, 2019

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE;        2
30    [PROPOSED] ORDER
